
	
		II
		111th CONGRESS
		2d Session
		S. 3096
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2010
			Mr. Bennett introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To prevent an economic disaster by providing budget
		  reform.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Economic Disaster Prevention Act
			 of 2010.
		ISpending Limits
			 and Control
			ASpending
			 limits
				101.Non-defense
			 discretionary spending limits
					(a)Non-Defense
			 discretionary spending limitsSection 251 of the Balanced Budget
			 and Emergency Deficit Control of Act of 1985 is amended to read as
			 follows:
						
							(a)Non-Defense
				discretionary spending limitsFor each fiscal year set forth in
				this subsection, the total level of discretionary spending for non-defense
				discretionary spending programs, projects, and activities shall not exceed the
				following levels:
								(1)For fiscal year
				2011, $552,000,000,000 in new budget authority.
								(2)For fiscal year
				2012, $559,000,000,000 in new budget authority.
								(3)For fiscal year
				2013, $567,000,000,000 in new budget authority.
								(4)For fiscal year
				2014, $576,000,000,000 in new budget authority.
								(5)For fiscal year
				2015, $588,000,000,000 in new budget authority.
								(6)For fiscal year
				2016, $601,000,000,000 in new budget authority.
								(7)For fiscal year
				2017, $615,000,000,000 in new budget authority.
								(8)For fiscal year
				2018, $628,000,000,000 in new budget authority.
								(9)For fiscal year
				2019, $642,000,000,000 in new budget authority.
								(10)For fiscal year
				2020, $657,000,000,000 in new budget authority.
								(b)Sequence of
				sequestration reportsWithin 15 calendar days after Congress
				adjourns to end a session and on the same day as a spending reduction ordered
				under section 252A, but prior to any spending reduction required by section
				252A, OMB shall issue a final spending reduction report to reduce an excess
				spending amount.
							(c)Spending
				reduction orderA spending reduction ordered pursuant to
				subsection (b) shall be implemented using the procedures set forth in section
				256.
							.
					(b)Conforming
			 amendmentThe item relating to section 251 in the table of
			 contents set forth in 250(c) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended to read as follows:
						
							
								Sec. 251. Non-defense
				discretionary spending
				limits.
							
							.
					102.Direct
			 spending limits
					(a)Control of
			 direct spendingThe Balanced Budget and Emergency Deficit Control
			 Act of 1985 is amended by adding after section 252 the following new
			 section:
						
							252A.Direct
				spending limits
								(a)Direct spending
				limitsFor fiscal year 2011 and each ensuing fiscal year through
				fiscal year 2020, the total level of direct spending for all direct spending
				programs, projects, and activities for any such fiscal year shall not exceed
				the total level of spending for all such programs, projects, and activities for
				the previous fiscal year after the direct spending for each such program,
				project, or activity is increased by the calculation made pursuant to section
				257.
								(b)Sequence of
				sequestration reportsWithin 15 calendar days after Congress
				adjourns to end a session and on the same day as a spending reduction ordered
				under sections 251, but after any spending reduction required by section 251,
				OMB shall issue a final spending reduction report to reduce an excess spending
				amount (if any remains).
								(c)Spending
				reduction orderA spending reduction ordered pursuant to
				subsection (b) shall be implemented using the procedures set forth in section
				256.
								.
					(b)Conforming
			 amendmentThe table of contents set forth in 250(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 amending the item relating to section 256 to read as follows:
						
							
								Sec. 252A. Direct spending
				limits.
							
							.
					BReports and
			 orders
				111.Reports and
			 ordersSection 254 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as
			 follows:
					
						254.Reports and
				orders
							(a)Timetable
								
									
										
											Date:Action to be
						completed:
											
											5 days before the President's
						budget submissionCBO sequestration preview report.
											
											President's budget
						submissionOMB sequestration preview report.
											
											August 10CBO sequestration update
						report.
											
											August 20OMB sequestration update
						report.
											
											10 days after end of
						sessionCBO
						sequestration final report.
											
											15 days after end of
						sessionOMB
						sequestration final report: Presidential order.
											
										
									
								
							(b)Submission and
				availability of reportsEach report required by this section
				shall be submitted to the Budget Committees of the House of Representatives and
				the Senate. On the following day a notice of the report shall be printed in the
				Federal Register.
							(c)Sequestration
				preview reports
								(1)Reporting
				requirementOn the dates specified in subsection (a), OMB and CBO
				shall issue a preview report regarding non-defense discretionary sequestration
				based on laws enacted through those dates.
								(2)Non-defense
				discretionary spending limit sequestration reportThe preview
				reports shall set forth estimates for the current year and each subsequent year
				through 2019 of the applicable non-defense discretionary spending limits and an
				explanation of any adjustments in such limits under section 251.
								(3)Direct spending
				limit sequestration reportThe preview reports shall set forth,
				for the current year and the budget year, estimates for each of the
				following:
									(A)The amount of
				total direct spending, if any, calculated under subsection 252A(b).
									(B)A list
				identifying each law enacted and sequestration implemented after the date of
				enactment of this section included in the calculation of the amount of deficit
				increase or decrease and specifying the budgetary effect of each such
				law.
									(C)The sequestration
				percentage or percentages necessary to eliminate a deficit increase under
				section 252A(c).
									(4)Explanation of
				differencesThe OMB reports shall explain the differences between
				OMB and CBO estimates for each item set forth in this subsection.
								(d)Sequestration
				update reportsOn the dates specified in subsection (a), OMB and
				CBO shall issue a sequestration update report, reflecting laws enacted through
				those dates, containing all of the information required in the sequestration
				preview reports.
							(e)Final
				sequestration reports
								(1)Reporting
				requirementOn the dates specified in subsection (a), OMB and CBO
				shall issue a final sequestration report, updated to reflect laws enacted
				through those dates.
								(2)Non-defense
				discretionary spending sequestration reportsThe final reports
				shall set forth estimates for each of the following:
									(A)For the current
				year and each subsequent year the applicable non-defense discretionary spending
				limits for each category and an explanation of any adjustments in such limits
				under section 251.
									(B)For the current
				year and the budget year the estimated new budget authority and outlays for
				each category and the breach, if any, in each category.
									(C)For each category
				for which a sequestration is required, the sequestration percentages necessary
				to achieve the required reduction.
									(D)For the budget
				year, for each account to be sequestered, estimates of the baseline level of
				budgetary resources subject to sequestration and resulting outlays and the
				amount of budgetary resources to be sequestered and resulting outlay
				reductions.
									(3)Direct spending
				reportThe final reports shall contain all the information
				required in the direct spending sequestration preview report. In addition, the
				report shall contain, for the budget year, for each account to be sequestered,
				estimates of the baseline level of sequestrable budgetary resources and
				resulting outlays and the amount of budgetary resources to be sequestered and
				resulting outlay reductions. The report shall also contain estimates of the
				effects on outlays of the sequestration in each outyear for direct spending
				programs.
								(4)Explanation of
				differencesThe OMB report shall explain any differences between
				OMB and CBO estimates of the amount of any net direct spending change
				calculated under section 252A, any excess deficit, any breach, and any required
				sequestration percentage. The OMB report shall also explain differences in the
				amount of sequesterable resources for any budget account to be reduced if such
				difference is greater than $5,000,000.
								(5)Presidential
				orderOn the date specified in subsection (a), if in its final
				sequestration report OMB estimates that any sequestration is required, the
				President shall issue an order fully implementing without change all
				sequestrations required by the OMB calculations set forth in that report. This
				order shall be effective on issuance.
								(f)Within-Session
				sequestration reportsIf an appropriation for a fiscal year in
				progress is enacted (after Congress adjourns to end the session for that budget
				year and before July 1 of that fiscal year) that causes a breach, 10 days later
				CBO shall issue a report containing the information required in subsection
				(e)(2). Fifteen days after enactment, OMB shall issue a report containing the
				information required in subsections (e)(2) and (e)(4). On the same day as the
				OMB report, the President shall issue an order fully implementing without
				change all sequestrations required by the OMB calculations set forth in that
				report. This order shall be effective on issuance.
							(g)GAO compliance
				reportUpon request of the Committee on the Budget of the House
				of Representatives or the Senate, the Comptroller General shall submit to
				Congress and the President a report on—
								(1)the extent to
				which each order issued by the President under this section complies with all
				of the requirements contained in this section, either certifying that the order
				fully and accurately complies with such requirements or indicating the respects
				in which it does not; and
								(2)the extent to
				which each report issued by OMB or CBO under this section complies with all of
				the requirements contained in this section, either certifying that the report
				fully and accurately complies with such requirements or indicating the respects
				in which it does not.
								(h)Low-Growth
				reportAt any time, CBO shall notify Congress if—
								(1)during the period
				consisting of the quarter during which such notification is given, the quarter
				preceding such notification, and the 4 quarters following such notification,
				CBO or OMB has determined that real economic growth is projected or estimated
				to be less than zero with respect to each of any 2 consecutive quarters within
				such period; or
								(2)the most recent
				of the Department of Commerce's advance preliminary or final reports of actual
				real economic growth indicate that the rate of real economic growth for each of
				the most recently reported quarter and the immediately preceding quarter is
				less than one percent.
								(i)Economic and
				technical assumptionsIn all reports required by this section,
				OMB shall use the same economic and technical assumptions as used in the most
				recent budget submitted by the President under section 1105(a) of title 31,
				United States
				Code.
							.
				112.Spending
			 limits enforcement
					(a)Conforming
			 amendments to section 312Section 312 of the Congressional Budget
			 Act of 1974 is amended—
						(1)by striking
			 subsection (a) and inserting the following:
							
								(a)Budget
				committee determinationsFor purposes of this title, the levels
				of new budget authority, outlays, direct spending, deficits, revenues, and
				debt, or the increases or decreases of such levels for purpose of section 303,
				shall be determined on the basis of estimates made by the Committee on the
				Budget of the House of Representatives or the Senate, as
				applicable.
								;
				and
						(2)by striking
			 subsections (b) and (c) and redesignating subsections (d), (e), and (f) as (h),
			 (i), and (j).
						(b)Enforcement
			 amendments to section 312Section 312 of Congressional Budget Act
			 of 1974 is further amended by adding at the end the following new subsections
			 after subsection (a):
						
							(b)Non-Defense
				discretionary spending limit point of orderIt shall not be in
				order in the House of Representatives or the Senate to consider any bill, joint
				resolution, amendment, concurrent resolution, or conference report that—
								(1)causes the
				non-defense discretionary spending limits for the budget year to be
				breached;
								(2)increases the
				non-defense discretionary spending limits for the budget year or any ensuing
				fiscal year; or
								(3)includes any
				provision that has the effect of modifying the application of section 251 of
				the Balanced Budget and Emergency Deficit Control Act of 1985.
								(c)Direct spending
				limit point of orderIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				amendment, concurrent resolution, or conference report that—
								(1)causes the direct
				spending limits for the budget year to be breached; or
								(2)increases
				aggregate level of direct spending for any ensuing fiscal year.
								(d)Sequestration
				applicationIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				amendment, concurrent resolution, or conference report that—
								(1)includes any
				provision that has the effect of modifying the application of section 256 of
				the Balanced Budget and Emergency Deficit Control Act of 1985 to any program
				subject to sequestration or exempt from sequestration; and
								(2)includes any
				provision that has the effect of modifying the application of section 251 and
				252A to any program subject to sequestration or exempt from
				sequestration.
								(e)Waiver or
				suspension
								(1)SenateThe
				provisions of this section may be waived or suspended in the Senate only by the
				affirmative vote of three-fifths of the Members, duly chosen and sworn.
								(2)HouseThe
				provisions of this section may be waived or suspended in the House of
				Representatives:
									(A)Only by a rule or
				order proposing only to waive such provisions by an affirmative vote of
				two-thirds of the Members, duly chosen and sworn.
									(B)It shall not be
				in order to consider a rule or order that waives the application of
				subparagraph (A).
									(C)It shall not be
				in order for the Speaker to entertain a motion to suspend the application of
				this section under clause 1 of rule XV of the Rules of the House of
				Representatives.
									.
					113.Spending
			 reduction orders
					(a)In
			 generalSection 256 of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended to read as follows:
						
							256.Spending
				reduction order
								(a)ApplicationA
				spending reduction order issued pursuant to this part shall apply to eliminate
				breaches of the limits set forth in sections 251 (non-defense discretionary
				spending limits) and 252A (direct spending limits).
								(b)Waiver or
				suspension
									(1)SenateIn
				the Senate, the provisions of this section may be waived or suspended in the
				Senate only by the affirmative vote of two-thirds of the Members, duly chosen
				and sworn.
									(2)HouseIn the House:
										(A)The provisions of
				this section may be waived or suspended in the House of Representatives only by
				a rule or order proposing only to waive such provisions by an affirmative vote
				of two-thirds of the Members, duly chosen and sworn.
										(B)It shall not be
				in order to consider a rule or order that waives the application of paragraph
				(1).
										(C)It shall not be
				in order for the Speaker to entertain a motion to suspend the application of
				this section under clause 1 of rule XV of the Rules of the House of
				Representatives.
										(c)General
				rules
									(1)Calculation of
				spending reduction percentageOMB shall include in its final
				spending sequestration report a requirement that each nonexempt spending
				account shall be reduced by an amount of budget authority calculated by
				multiplying the baseline level of budgetary resources in that account at that
				time by the uniform percentage necessary to reduce outlays sufficient to
				eliminate an excess spending amount.
									(2)ExemptionsThe
				following shall be exempt from reduction under any order issued under this
				section:
										(A)Payments for net
				interest.
										(B)Benefits payable
				under the old-age, survivors, and disability insurance program established
				under title II of the Social Security Act if—
											(i)OASDI Trust Funds
				are actuarially solvent in the 75-year period utilized in the most recent
				annual report of the Board of Trustees provided pursuant to section 201(C)(2)
				of the Social Security Act; and
											(ii)OASDI Trust
				Funds have not run a cash deficit in the fiscal year prior to the transmittal
				of the most recent Sequestration Preview Report.
											(C)Benefits provided
				to veterans defined as direct spending payable by the Department of Veterans
				affairs.
										(D)Obligated
				balances of budget authority carried over from prior fiscal years.
										(E)Any obligations
				of the Federal Government required to be paid under the United States
				Constitution or legally contractual obligations.
										(F)Provisions of
				spending legislation designated by the President, and so designated in statute,
				as an emergency, except an amount of budget authority and the outlays flowing
				therefrom so designated that is above the emergency reserve fund as calculated
				in section 317(b) of Congressional Budget Act of 1974 shall not be
				exempt.
										(G)Any program whose
				growth in the budget year is equal to or less than the consumer price
				index.
										(H)Intergovernmental
				transfers.
										(3)One-percent
				reduction limitationNo program shall be subject to a spending
				reduction of more than one percent of its budgetary resources.
									(4)Calculation of
				spending reductionThe percentage required to produce a spending
				reduction, as ordered by a spending reduction order, shall be calculated by OMB
				by adding all budgetary resources of the Government, and reducing that amount
				by an amount sufficient to reduce the total amount of outlays of the Government
				to equal, or lower, a level of outlays than the amount set forth in the
				guideline period.
									(5)ApplicationOnce
				issued, a spending reduction shall be applied to nonexempt programs as
				follows:
										(A)Budgetary
				resources subject to a spending reduction to any non-defense discretionary
				account shall be permanently canceled.
										(B)The same
				percentage spending reduction shall apply to all programs, projects, and
				activities within a budget account (with programs, projects, and activities as
				delineated in the appropriation Act or accompanying report for the relevant
				fiscal year covering that account, or for accounts not included in
				appropriation Acts, as delineated in the most recently submitted President's
				budget).
										(C)Administrative
				regulations implementing a spending reduction shall be made within 120 days of
				the issue of a spending reduction order.
										(6)OASDI special
				proceduresIf the OASDI Trust Funds are subject to sequestration,
				then payments from such Trust Funds shall be treated the same as other
				programs, except—
										(A)reductions from
				such Trust Funds shall not exceed one percent of the 75-year unfunded liability
				set forth in the most current Social Security Trustees Report;
										(B)reduction in
				individual benefits shall be implemented by increasing the Normal Retirement
				Age by an amount certified by the Social Security Office of the Chief
				Actuary;
										(C)the increase in
				the Normal Retirement Age shall not be applied to any beneficiary born in a
				year 55 years or before—
											(i)the year of the
				enactment of the Economic Disaster Prevention Act of 2010; or
											(ii)the year in
				which the final spending sequestration report is issued; and
											(D)no change in the
				Normal Retirement Age shall be made before it is fully phased-in under the
				Social Security Act as in effect before the date of enactment of the Economic
				Disaster Prevention Act of 2010.
										(d)Non-Defense
				discretionary spending sequestration
									(1)Eliminating a
				breachEach nonexempt account shall be reduced by an amount of
				budget authority calculated by multiplying the baseline level of budgetary
				resources subject to sequestration in that account at that time by the uniform
				percentage necessary to eliminate a breach by—
										(A)first,
				calculating the uniform percentage necessary to eliminate a breach in new
				budget authority, if any; and
										(B)second, if any
				breach in outlays remains, increasing the uniform percentage to a level
				sufficient to eliminate that breach.
										(2)Emergency
				spending above the reserve fundAn amount of budget authority and
				the outlays flowing therefrom designated in statute as an emergency that is
				above level in the emergency reserve fund as calculated in section 317(b) of
				the Congressional Budget Act of 1974 shall count toward the non-defense
				discretionary spending limits.
									(3)Part-year
				appropriationsIf, on the date specified in paragraph (1), there
				is in effect an Act making or continuing appropriations for part of a fiscal
				year for any budget account, then the dollar sequestration calculated for that
				account under paragraph (2) shall be subtracted from—
										(A)the annualized
				amount otherwise available by law in that account under that or a subsequent
				part-year appropriation; and
										(B)when a full-year
				appropriation for that account is enacted, from the amount otherwise provided
				by the full year appropriation.
										(4)Look-backIf,
				after June 30, an appropriation for the fiscal year in progress is enacted that
				causes a breach for that year, the non-defense discretionary spending limits
				for the next fiscal year shall be reduced by the amount of the breach.
									(5)Within-session
				sequestrationIf an appropriation for a fiscal year in progress
				is enacted (after Congress adjourns to end the session for that budget year and
				before July 1 of that fiscal year) that causes a breach for that year (after
				taking into account any prior sequestration of amounts), 15 days later there
				shall be a sequestration to eliminate that breach following the procedures set
				forth in paragraphs (2) through (3).
									(6)Estimates
										(A)CBO
				estimatesAs soon as practicable after Congress completes action
				on any non-defense discretionary appropriation, CBO, after consultation with
				the Committees on the Budget of the House of Representatives and the Senate,
				shall provide OMB with an estimate of the amount of non-defense discretionary
				new budget authority and outlays for the current year (if any) and the budget
				year provided by that legislation.
										(B)OMB
				estimatesNot later than 7 calendar days (excluding Saturdays,
				Sundays, and legal holidays) after the date of enactment of any non-defense
				discretionary appropriation, OMB shall transmit a report to the House of
				Representatives and to the Senate containing the CBO estimate of that
				legislation, an OMB estimate of the amount of non-defense discretionary new
				budget authority and outlays for the current year (if any) and the budget year
				provided by that legislation, and an explanation of any difference between the
				two estimates.
										(C)Explanation of
				differences between omb and omb estimatesIf OMB determines that
				there is a significant difference between OMB and CBO reports prepared pursuant
				to subparagraph (A) and (B), OMB shall consult with the Committees on the
				Budget of the House of Representatives and the Senate regarding that difference
				and that consultation shall include, to extent practicable, written
				communication to those committees that affords such committees the opportunity
				to comment before the issuance of the report.
										(D)Assumptions and
				guidelinesOMB estimates under this paragraph shall be made using
				current economic and technical assumptions. OMB shall use the OMB estimates
				transmitted to Congress under this paragraph. OMB and CBO shall prepare
				estimates under this paragraph in conformance with scorekeeping guidelines
				determined after consultation among the House of Representatives and Senate
				Committees on the Budget, CBO, and OMB.
										(E)Annual
				appropriationsFor purposes of this paragraph, amounts provided
				by annual appropriations shall include any new budget authority and outlays for
				the current year (if any) and the budget year in accounts for which funding is
				provided in that legislation that result from previously enacted
				legislation.
										(7)Non-defense
				discretionary sequestration limitationIf appropriations for a
				fiscal year do not require a sequester pursuant to the non-defense
				discretionary spending limits set forth in this Act, non-defense discretionary
				accounts shall not be subject to sequestration under section
				252A.
									.
					(b)Technical and
			 conforming amendments
						(1)RepealsSection
			 255 of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 repealed.
						(2)Conforming
			 amendmentThe item relating to section 256 in the table of
			 contents set forth in section 250(a) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended to read as follows:
							
								
									Sec. 256. Spending reduction
				order.
								
								.
						IIProhibition on
			 new direct spending programs
			201.Prohibition on
			 new direct spending programs
				(a)In
			 generalIt shall not be in
			 order in the Senate or the House of Representatives to consider any bill,
			 resolution, amendment, motion, conference report, or other provision that
			 increases the level of direct spending for an existing program or creates new
			 direct spending unless the provision provides that the increased or new direct
			 spending expires 10 years after the effective date of such spending.
				(b)Waiver,
			 suspension, and appeals
					(1)In the
			 Senate
						(A)Waiver and
			 suspensionThe provisions of this section may be waived or
			 suspended in the Senate only by the affirmative vote of three-fifths of the
			 Members, duly chosen and sworn.
						(B)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 section shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution,
			 as the case may be. An affirmative vote of three-fifths of the Members of the
			 Senate, duly chosen and sworn, shall be required to sustain an appeal of the
			 ruling of the Chair on a point of order raised under this section.
						(2)In the House of
			 RepresentativesThe provisions of this section may be waived or
			 suspended in the House of Representatives:
						(A)Only by a rule or
			 order proposing only to waive such provisions by an affirmative vote of
			 two-thirds of the Members, duly chosen and sworn.
						(B)It shall not be
			 in order to consider a rule or order that waives the application of
			 subparagraph (A).
						(C)It shall not be
			 in order for the Speaker to entertain a motion to suspend the application of
			 this section under clause 1 of rule XV of the Rules of the House of
			 Representatives.
						
